Judgment affirmed, with costs. All concur, except Sears; P. J., who dissents and votes for reversal on the ground that there was evidence to the effect that it was agreed between the Investors’ Underwriting Corporation and the plaintiff to the knowledge of the defendants that the securities and cash credited to the Investors’ Underwriting Corporation should remain the property of the plaintiff so that the plaintiff might demand the return thereof subject at all times to the lien of defendants and that, therefore, a prima facie case was established.